t c memo united_states tax_court david andrew schmith and kathleen stilwell schmith petitioners v commissioner of internal revenue respondent docket no 1860-o2l filed date david andrew schmith and kathleen stilwell schmith pro_se alan j tomsic and karen lynne baker for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule and respondent’s oral motion to impose a penalty under sec_6673 respondent contends that there is no dispute a sec_1 unless otherwise indicated all section references are to continued - - to any material fact with respect to this levy action and that respondent’s determination to proceed with collection of petitioners’ outstanding tax_liability for should be sustained as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read ina manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 t continued the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure as explained in detail below there is no genuine issue as to any material fact and a decision may be rendered as a matter of law accordingly we shall grant respondent’s motion for summary_judgment background the record establishes and or the parties do not dispute the following a petitioners’ form_1040 for on or about date david andrew schmith and kathleen stilwell schmith petitioners residents of las vegas nevada submitted to respondent a form_1040 u s individual_income_tax_return for the taxable_year on the form_1040 petitioner kathleen stilwell schmith listed her occupation as cashier in contrast petitioner david andrew schmith did not list his occupation petitioners entered zeros on all of the lines of the income portion of the form_1040 specifically including line for wages line 8a for taxable interest line for capital_gain line for unemployment_compensation line for total income line sec_32 and sec_33 for adjusted_gross_income and line for taxable_income petitioners also entered zeros on line for tax line sec_47 through for other taxes and line for total_tax petitioners then claimed a refund in the amount of dollar_figure which was equal to the amount of federal_income_tax that had been withheld from their wages petitioners attached to their form_1040 a two-page typewritten statement that stated in part as follows i david and kathleen schmith am submitting this as part of my income_tax return even though i know that no section of the internal_revenue_code establishes an income_tax_liability provides that income taxes have to be paid on the basis of a return in addition to the above i am filing even though the privacy_act notice as contained in a booklet clearly informs me that i am not required to file it does so in at least two places a in one place it states that i need only file a return for any_tax i may be liable for since no code section makes me liable for income taxes this provision notifies me that i do not have to file an income_tax return please note that my return also constitutes a claim_for_refund pursuant to code sec_6402 it should also be noted that i had zero income according to the supreme court’s definition of income see note i am also putting the irs on notice that my tax_return and claim_for_refund does not constitute a frivolous_return pursuant to code sec_6702 in addition don’t notify me that the irs is changing my return since there is no statute that allows the irs to do that you might prepare a return pursuant to code sec_6020 where no return is filed but as in this case a return has been filed no statute authorizes irs personnel to change that return note the word income is not defined in the internal_revenue_code but as stated above it can only be a derivative of corporate activity b respondent’s deficiency_notice and petitioners’ response on date respondent acting through deborah decker director of the service_center in ogden utah issued a notice_of_deficiency to petitioners for the taxable_year in the notice respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure and an accuracy- related penalty under sec_6662 and b for negligence or disregard of rules or regulations in the amount of dollar_figure the deficiency in income_tax was based on respondent’s determination that petitioners had failed to report wages interest_income capital_gain and unemployment_compensation by registered letter dated date petitioners wrote to the director of respondent’s service_center in ogden utah acknowledging receipt of the notice_of_deficiency dated date but challenging respondent’s authority to send us the notice in the first place petitioners sent copies of their letter by registered mail to lawrence h summers secretary_of_the_treasury and charles o rossotti commissioner of internal insofar as their ultimate tax_liability was concerned respondent gave petitioners credit for the amounts withheld from their wages however we note that the determination of a statutory deficiency does not take such withheld amounts into account see sec_6211 revenue petitioners knew that they had the right to contest respondent’s deficiency determination by filing a petition for redetermination with this court however petitioners chose not to do so accordingly on date respondent assessed the determined deficiency and accuracy-related_penalty as well as statutory interest on that same day respondent sent petitioners a notice of balance due informing them that they had a liability for and requesting that they pay it by letter dated date petitioners acknowledged receipt of the notice of balance due but failed to pay the amount owing c respondent’s final notice and petitioner’s response on date respondent mailed to petitioners a final notice---notice of intent to levy and notice of your right to a in this regard petitioners’ letter dated date stated as follows according to your deficiency_notice of above date cover sheet attached there is an alleged deficiency with respect to our income_tax of dollar_figure and in order to contest this deficiency before making payment we must file a petition with the united_states tax_court in this regard petitioners’ letter dated date stated as follows this is in reply to your letter of in which you notified me that we have changed your return elsewhere in their letter petitioners espoused the view that because they did not self-assess themselves on their form_1040 they cannot have any_tax liability for that year hearing in respect of their outstanding tax_liability for on date petitioners filed with respondent form request for a collection_due_process_hearing the request which was accompanied by a typewritten statement included inter alia a challenge to the existence of the underlying tax_liability as well as allegations that petitioners were never provided with a valid notice_of_deficiency or notice_and_demand for payment in addition petitioners requested verification from the secretary that all applicable laws and administrative procedures were followed with regard to the assessment and collection of the tax_liability in question d the appeals_office hearing on date petitioners attended an administrative hearing in las vegas nevada conducted by appeals officer tom aneau the appeals officer prior to the hearing the appeals officer obtained and reviewed form_4340 certificate of assessments payments and other specified matters pertaining to petitioners’ account for at the hearing the appeals officer provided petitioners with a copy of that document during the hearing petitioners took the position that payment of federal_income_tax is voluntary and that there is no law that requires you to pay it petitioners also requested that the appeals officer provide verification from the secretary_of_the_treasury that all applicable laws and administrative --- - procedures had been followed in the assessment and collection process petitioners were informed that form_4340 was sufficient to satisfy the verification requirement of sec_6330 petitioners also alleged that they never received the statutory notice_and_demand for payment and repeatedly challenged the appeals officer to show me the law that states that i have to pay income tax--that i owe this income_tax you didn’t show that here’s the codebook show it to me now placing internal_revenue_code in front of appeals officer and it’1l get my checkbook--i’1l pay it right now on the spot if you show this right to me now the appeals officer advised petitioners that they were advancing frivolous arguments he also provided them with a copy of this court’s opinion in 115_tc_576 and he referred them to this court’s opinion in davis v commissioner tcmemo_2001_87 ultimately the appeals officer terminated the hearing after petitioners declined to discuss collection alternatives ke respondent’s notice_of_determination on date respondent’s appeals_office issued to petitioners a notice_of_determination concerning collection action s under sec_6320 and or with regard to their tax_liability for in the notice the appeals_office concluded that respondent’s determination to proceed with collection by way of levy should be sustained f petitioners’ petition on date petitioners filed with the court a petition for lien or levy action seeking review of respondent’s notice_of_determination the petition includes allegations that the appeals officer failed to obtain verification from the secretary that the requirements of any applicable law or administrative procedure were met as required under sec_6330 petitioners never received a valid notice_of_deficiency ie one sent by the secretary or someone authorized by the secretary petitioners never received the statutory ‘notice and demand for payment’ and petitioners were denied the opportunity to challenge the existence or amount of their underlying tax_liability petitioners attached to their petition several documents including copies of the notice_of_deficiency dated date and their letter dated date acknowledging receipt of that notice see supra b g respondent’s motion for summary judgqment as stated respondent filed a motion for summary_judgment respondent contends that petitioners are barred under section petitioners’ petition arrived at the court in an envelope bearing a u s postal service postmark date of date during the fall winter of the court experienced significant delays in the receipt of mail because of anthrax at the time that the petition was filed petitioners resided in las vegas nevada -- - c b from challenging the existence or amount of their underlying tax_liability in this collection review proceeding because petitioners received a notice_of_deficiency for the tax in question respondent also contends that the appeals officer’s review of form_4340 for petitioners’ account for the taxable_year satisfied the verification requirement of sec_6330 petitioners filed an objection to respondent’s motion alleging inter alia that respondent has never identified one law that makes petitioners liable or one law that requires petitioners to pay this tax and admitting inter alia that they received a notice_of_deficiency from deborah decker thereafter pursuant to notice respondent’s motion was called for hearing at the court's motions session in washington d c petitioners did not attend the hearing however they did file a written_statement pursuant to rule c which incorporated by reference certain of their prior filings respondent’s counsel appeared at the hearing and based on petitioners’ behavior throughout the proceeding orally moved for the imposition of a penalty under sec_6673 discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to - collect such tax by levy on the person’s property sec_6331 provides that at least days before enforcing collection by levy on the person's property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 prescribes the matters that a person may raise at an appeals_office hearing in sum sec_6330 provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the person did not receive a notice_of_deficiency for the tax in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate a summary_judgment petitioners challenge the assessment made against them on the ground that the notice_of_deficiency dated date is invalid because respondent did not provide any proof that deborah decker has any legal authority to send out a notice_of_deficiency however the record conclusively shows that petitioners received the notice_of_deficiency and disregarded the opportunity to file a petition for redetermination with this court see sec_6213 it follows that sec_6330 c b bars petitioners from challenging the existence or amount of their underlying tax_liability in this collection review proceeding see 118_tc_162 even if petitioners were permitted to challenge the validity of the notice_of_deficiency petitioners’ argument that the notice is invalid because respondent’s service_center director is not properly authorized to issue notices of deficiency is frivolous and groundless see id pincite goza v commissioner supra likewise petitioners’ argument that no statute establishes an individual’s liability for income_tax or requires the payment of income_tax is frivolous and groundless as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir see tolotti v commissioner tcmemo_2002_86 suffice it to say petitioners are taxpayers subject_to the federal_income_tax see secs l1 a a compensation_for labor or services rendered constitutes income subject_to the federal_income_tax sec_61 640_f2d_1014 9th cir gains derived from dealings in property interest and unemployment_compensation also constitute income subject_to the federal_income_tax sec_61 a petitioners are required to file an income_tax return sec_6012 and a taxpayer’s failure to report tax on a return does not prevent the commissioner from determining a deficiency in that taxpayer’s income_tax sec_6211 sec_6212 see monaco v commissioner tcmemo_1998_284 we likewise reject petitioners’ argument that the appeals officer failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required by sec_6330 the record shows -- that prior to the administrative hearing on date the appeals officer obtained and reviewed form_4340 for petitioners’ taxable_year federal tax assessments are formally recorded on a record of assessment sec_6203 the summary record through supporting records shall provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proced admin regs sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirements imposed therein 118_tc_365 ndollar_figure weishan v commissioner tcmemo_2002_88 lindsey v commissioner tcmemo_2002_87 tolotti v commissioner supra duffield v commissioner tcmemo_2002_53 kuglin v commissioner tcmemo_2002_51 in this regard we observe that the form_4340 on which the appeals officer relied contained all the information prescribed in sec_301_6203-1 proced admin regs see weishan v commissioner supra lindsey v commissioner supra tolotti v commissioner supra duffield v commissioner supra kuglin v commissioner supra to the extent that petitioners may still be arguing that the appeals officer failed to provide them with a copy of the verification we note that sec_6330 does not require that the appeals officer provide the taxpayer with a copy of the continued -- - petitioners have not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessment or the information contained in the form_4340 see davis v commissioner t c pincite mann v commissioner tcmemo_2002_48 accordingly we hold that the appeals officer satisfied the verification requirement of sec_6330 cf 117_tc_117 petitioners also contend that they never received a notice_and_demand for payment of their tax_liability for the requirement that the secretary issue a notice_and_demand for payment is set forth in sec_6303 which provides in pertinent part sec a general_rule ---where it is not otherwise provided by this title the secretary shall as soon as practicable and within days after the making of an assessment of a tax pursuant to sec_6203 give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof xk k in particular the form_4340 on which the appeals officer relied during the administrative process shows that respondent sent petitioners a notice of balance due on the same date that respondent made assessments against petitioners for the tax and continued verification at the administrative hearing 118_tc_162 in any event the appeals officer provided petitioners with a copy of form_4340 for the taxable_year -- - accuracy-related_penalty determined in the notice_of_deficiency a notice of balance due constitutes a notice_and_demand for payment within the meaning of sec_6303 see eg 953_f2d_531 9th cir newman v commissioner tcmemo_2002_132 weishan v commissioner supra see also 7_f3d_137 cir notably petitioners acknowledged receipt of the notice of balance due dated date in their letter dated date see supra pp petitioners have failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection ’ these issues are now deemed conceded rule b in the absence of a valid issue for review we conclude that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination dated date b imposition of a penalty under sec_6673 we turn now to respondent’s oral motion for the imposition of a penalty on petitioners under sec_6673 petitioner david andrew schmith stated to the appeals officer at the administrative hearing on date that t’11l get my checkbook and i’ve offered to pay as long as you show me the law that requires me to pay the statutory citations sought by petitioner are identified supra p of this opinion as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the court has indicated its willingness to impose such penalty in lien and levy cases pierson v commissioner t c pincite and has in fact imposed a penalty in a number of such cases we are convinced that petitioners instituted the present proceeding primarily for delay in this regard it is clear that petitioners regard this proceeding as nothing but a vehicle to protest the tax laws of this country and to espouse their own misguided views which we regard as frivolous and groundless e g tolotti v commissioner tcmemo_2002_86 in short s e g 118_tc_365 imposing a penalty in the amount of dollar_figure schroeder v commissioner tcmemo_2002_190 imposing sua sponte a penalty in the amount of dollar_figure wagner v commissioner tcmemo_2002_180 imposing a penalty in the amount of dollar_figure perry v commissioner tcmemo_2002_165 imposing a penalty in the amount of dollar_figure crow v commissioner tcmemo_2002_149 imposing a penalty in the amount of dollar_figure smeton v commissioner tcmemo_2002_140 imposing a penalty in the amount of dollar_figure newman v commissioner tcmemo_2002_135 imposing a penalty in the amount of dollar_figure williams v commissioner tcmemo_2002_111 imposing sua sponte a penalty in the amount of dollar_figure yacksyzn v commissioner tcmemo_2002_99 imposing a penalty in the amount of dollar_figure watson v commissioner tcmemo_2001_213 imposing a penalty in the amount of dollar_figure davis v commissioner tcmemo_2001_87 imposing a penalty in the amount of dollar_figure -- - having to deal with this matter wasted the court's time as well as respondent's and taxpayers with genuine controversies may have been delayed also relevant is the fact that petitioners are or should be well aware of the provisions of sec_6673 after all at the administrative conference on date the appeals officer advised petitioners that they were advancing frivolous arguments he provided them with a copy of this court’s opinion in 115_tc_576 and he referred them to this court’s opinion in davis v commissioner tcmemo_2001_87 imposing a penalty in the amount of dollar_figure under the circumstances we shall grant respondent’s oral motion for the imposition of a penalty in that we shall impose a penalty on petitioners pursuant to sec_6673 in the amount of dollar_figure in order to give effect to the foregoing an appropriate order granting respondent's motions and decision for respondent will be entered
